may be entitled to a share of the fees, if any, generated by O'Dell on cases he worked on during his tenure

atMMKM.

        It is well settled that a district court has broad latitude to determine the scope of discovery and to

manage the discovery process. EM Ltd. v. Republic of Argentina, 695 F.3d 201, 207 (2d Cir. 2012), affd

sub nom. Republic ofArgentina v. NML Capital, Ltd., 134 S. Ct. 2250(2014) (internal citations omitted)

Discovery is relevant if there is a possibility that the information sought may be material to a "party's

claim"(Maresco, 964 F.2d at 114). This Court finds that MJ Davison's ruling is neither erroneous, overly

broad nor contrary to prevailing law. Given Plaintiff's allegations and claims, it is the Comi's

determination that the information sought, discovery concerning cases O'Dell may have worked on

while an associate at MMKM, is relevant. That includes cases that he may have brought with him prior

to joining MMKM in September 2008. The relevant inquiry is whether he was providing legal services

on any case(s) while a salaried employee of MMKM, utilizing firm resources, and whether MMKM is

entitled to any share of the proceeds O'Dell may have received for his labor. Consistent with MJ

Davison's ruling, the O'Dell Defendants need not turn over any privileged materials or communications.

CONCLUSION

       The Court after reviewing the factual record in this case, including the parties' pleadings and

accompanying exhibits, as well as MJ Davison's July Decision and the applicable legal authorities,

concludes that the findings and reasoning provided are not clearly erroneous or contrary to law.

Accordingly, the Court DENIES the Defendants' request to set aside the July Decision. Accordingly, the

Order is affirmed and Defendants' objections (ECF No. 101) are denied.

October 16, 2018                                               SO ORDERED:
White Plains, New York


                                                              Judge Nelson S. Roman
                                                              U.S. District Court, S.D.N.Y.




                                                      5
